Citation Nr: 1340675	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  06-07 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for status-post strain of the right ankle with fifth metatarsal fracture.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The Veteran had active military service from December 1994 to December 1998.

This matter came before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The instant matter has been before the Board multiple times and has been appealed to the United States Court of Appeals for Veterans Claims (Court) twice.  Most recently the Veteran appealed to the Court a Board's decision from September 2011 in which the Board denied a rating in excess of 20 percent for status-post strain of the right ankle with fifth metatarsal fracture.  In August 2012, the Veteran's representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision and remand the case, which was granted by the Court that same month.  

Most recently the Board remanded this matter in March 2013 for the purpose of scheduling another Board hearing before a Veterans Law Judge sitting at the RO, as the Veteran had obtained new representation since he previously had testified before the undersigned Veterans Law Judge in January 2009.  Thereafter in June 2013, the Veteran testified during a hearing before the undersigned sitting at the RO.  A transcript of the hearing is associated with the electronic folder in Virtual VA.  

The Board notes that the Veteran has indicated at his June 2013 hearing, that he is presently unemployed due at least in part to his service-connected right ankle disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54   (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part of the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board will address that question as part of the claim on appeal.


REMAND

The Board finds that remand of the Veteran's claim for an increased rating for his disability of the right ankle with fifth metatarsal fracture once again is necessary.  

The Veteran's disability of the right ankle with fifth metatarsal fracture was last examined in June 2010.  During the June 2013 hearing, the Veteran's attorney asserted that this examination was inadequate because the examiner did not review the claims file prior to submitting an opinion.  Furthermore the Veteran testified at the 2013 hearing that his right ankle continued to worsen.  In short, he has asserted that his motion and function are increasingly limited.  

The duty to assist includes providing a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  As the Veteran has reported that the right ankle and foot disability has worsened since he was last examined, remand is required for a new examination to determine the current severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995), see also Olson v Principi, 3 Vet App, 480, 482 (1992), see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  (Although repeated allegations of worsening certainly could delay adjudication of this case indefinitely, the Board is hopeful that the case can be decided at some point.)

Furthermore, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his right ankle/foot disorder should also be obtained.  He has alleged getting regular primary care at the VA Medical Center (VAMC) in La Jolla, California, and indicated that he was recently recommended to undergo further physical therapy.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Board notes that the most recent VA treatment records are shown to be dated in May 2012 (in Virtual VA).  

Additionally, the Veteran testified as to being unemployed at present and has described his right ankle as affecting his ability to work a former job at a warehouse.  Transcript at page 13.  This appears to raise a question of entitlement to a TDIU rating.  As noted above, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the Veteran.  The Board finds that the issue of TDIU has been raised and is, thus, properly before the Board by virtue of the increased rating claim. Rice, supra.

The Veteran, however, has not received notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) as it pertains to this claim for entitlement to a TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). The Board therefore must remand the case to the agency of original jurisdiction (AOJ) because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Further, the Board notes that the RO has not addressed the issue of whether the Veteran is unemployable due solely to service-connected disability.  Therefore, the question of whether the Veteran is entitled to a TDIU must be returned to the AOJ for adjudication.  In particular, on remand the AOJ must ensure that the examination of the right foot and ankle disorder contains a medical opinion addressing the effect of the Veteran's service-connected disability on his employability.  That opinion must consider this specific Veteran's educational and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013). 

In this regard, the Veteran's June 2013 hearing indicates that arrangements were being made for him to receive VA Vocational Rehabilitation (Voc. Rehab.).  Transcript at page 16.  The Veteran's Voc. Rehab. folder (assuming one currently exists) has not been associated with the Veteran's claims file.  The Board finds that these records may include evidence pertinent to the Veteran's increased rating claim for a right ankle/foot disorder and entitlement to a TDIU in that it may provide additional information with respect to the issue of how the Veteran's symptoms impair his occupational functioning.  Thus, the Board finds that the Veteran's Voc. Rehab folder should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (VA is required to "make reasonable efforts to obtain relevant records (including private records) that the claimant adequately identifies....").

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The letter must particularly notify the Veteran of the information and evidence necessary to substantiate a claim of entitlement to a TDIU rating.  The Veteran's attorney should be invited to present argument as to what rating the claimant believes is deserved for the disability in question and why.

2.  Obtain and associate with the claims file all records of the Veteran's treatment for a right ankle and right fifth metatarsal disability contained in the VAMC records system in La Jolla, California and dated from May 2012 to the present, and from any other sufficiently identified VA facility.  All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Associate any Voc. Rehab. folder with the claims file. A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

4.  The Veteran should be afforded a VA examination in connection with his claim for an increased evaluation of the right ankle/fifth metatarsal disorder.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner prior to conducting the required examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).)  All tests deemed necessary by the examiner must be undertaken.  

(a) The examiner should describe the nature and extent of all manifestations of the disability caused by or the result of his status-post right ankle sprain with fifth metatarsal fracture.  The examiner should describe any functional loss, as well as objective evidence of painful motion, edema, instability, weakness, tenderness, etc.  The examiner should describe gait, any callosities, breakdown, or unusual shoe wear pattern that would indicate abnormal weight bearing, and describe any skin or vascular changes that are due to the service-connected disability.  If repetitive motion causes pain, this should be described in detail.  Additionally, if the Veteran experiences foot disability other than that due to the strain and fifth metatarsal fracture, this should be described.  All symptoms due to the ankle strain and all symptoms due to the fifth metatarsal disability should be delineated.  If there is any valgus deformity, it should be noted whether this is due to service-connected disability and its effect on function should be described.

(b) In evaluating the Veteran's right ankle disorder, ankle range-of-motion studies should also be conducted and functional losses due to problems such as pain should be equated to additional loss of motion (beyond what is shown clinically).  The examiner should describe whether the disability of the right ankle more closely equates to ankylosis.  If ankylosis is found to exist (or is approximated by functional losses), the examiner should determine the degree of plantar flexion and dorsiflexion that the ankylosis would be fixed at, and also determine whether there is abduction, adduction, inversion or eversion deformity accompanying such ankylosis.  

(c) The examiner should also describe any occupational impairment(s) associated with the Veteran's service-connected disability of the right ankle and right foot.  He/she should elicit from the Veteran and record, for clinical purposes, a full work and educational history and, based on the interview, examination, and review of the claims file, provide an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected right ankle and fifth metatarsal disability, consistent with his education and occupational experience, irrespective of age.  The examiner should provide a clear explanation for the opinion, to include a discussion of any occupational obstacles and challenges the Veteran might face as a result of these disabilities.

5.  The AOJ should ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 

6.  After undertaking any other development deemed appropriate, the AOJ should consider the issue on appeal in light of all information or evidence received.  Because the Veteran is at the highest rating for limitation of motion for an ankle, the case should be referred to the Director, Compensation and Pension Service, for consideration of an extraschedular rating.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

